IN THE COURT OF APPEALS OF IOWA

                                     No. 16-1528
                                  Filed May 3, 2017


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

JAMES PAUL SMITH,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Appanoose County, Daniel P.

Wilson, Judge.



      A defendant appeals the sentences imposed by the district court following

his pleas of guilty. AFFIRMED.



      Mark C. Smith, State Appellate Defender, and Brenda J. Gohr, Assistant

Appellate Defender, for appellant.

      Thomas J. Miller, Attorney General, and Timothy M. Hau, Assistant

Attorney General, for appellee.



      Considered by Potterfield, P.J., and Doyle and Tabor, JJ.
                                        2


TABOR, Judge.

      James Smith asks to be resentenced following entry of judgment on his

guilty pleas to four crimes. Because the district court adequately explained its

reasoning on the record, we find no abuse of discretion in its sentencing

decision. Accordingly, we affirm.

      In the first six months of 2016, the State charged Smith with multiple

crimes arising out of three different incidents. Smith eventually pleaded guilty to

forgery, a class “D” felony, in violation of Iowa Code sections 715A.2(1) and

715.2(2)(a) (2016); second-degree theft, a class “D” felony, in violation of

sections 714.1–.3; domestic-abuse assault while displaying a dangerous

weapon, an aggravated misdemeanor, in violation of section 708.2A(1) and

(2)(c); and assault on a peace officer, an aggravated misdemeanor, in violation of

sections 708.1 and .3A(3). In exchange for Smith’s pleas of guilty, the State

agreed to dismiss the remaining charges.

      The prosecutor detailed the agreement on the record at the plea hearing.

For punishment, the parties agreed Smith would serve two indeterminate two-

year prison terms for the aggravated misdemeanors, to be run concurrently, and

two indeterminate five-year prison terms for the felonies, to be run concurrently.

The two-year sentences would run consecutively to the five-year sentences.

      Per Smith’s request, the court proceeded with sentencing immediately and

imposed terms in accordance with the plea agreement. Smith now argues the

district court failed to provide sufficient reasons on the record for the chosen

sentences.
                                            3

       Our review is for an abuse of discretion. See State v. Hill, 878 N.W.2d

269, 272 (Iowa 2016). “A district court abuses its discretion when it exercises its

discretion on grounds clearly untenable or to an extent clearly unreasonable.” Id.

We consider a district court’s sentencing decision “untenable when it is not

supported by substantial evidence or when it is based on an erroneous

application of the law.”     See id. (quoting State v. Putman, 848 N.W.2d 1, 8

(2014)).

       At sentencing, the district court is required to “weigh all pertinent matters

in determining a proper sentence, including the nature of the offense, the

attending circumstances, the defendant’s age, character, and propensities or

chances for reform.”       State v. Thacker, 862 N.W.2d 402, 405 (Iowa 2015)

(quoting State v. Johnson, 476 N.W.2d 330, 335 (Iowa 1991)); see also Iowa

Code § 907.5(1). In addition, the court must state on the record its reasons for

selecting the particular sentence. Iowa R. Crim. P. 2.23(3)(d); see also Hill, 878

N.W.2d at 275 (“Sentencing courts should also explicitly state the reasons for

imposing a consecutive sentence . . . .”). The reasons “need not be detailed,

[but] at least a cursory explanation must be provided to allow appellate review of

the trial court’s discretionary action.” State v. Barnes, 791 N.W.2d 817, 828

(Iowa 2010) (quoting State v. Jacobs, 607 N.W.2d 679, 690 (Iowa 2000)).

       Even assuming the district court was required to provide reasons beyond

giving effect to the parties’ agreement, see Thacker, 862 N.W.2d at 410,1 we find


1
  Thacker discussed the principle from State v. Snyder, 336 N.W.2d 728, 729 (Iowa
1983), and State v. Cason, 532 N.W.2d 755, 756–57 (Iowa 1995), that a statement of
reasons for the sentence is not required where the decision to impose a prison term
“was . . . not the product of the exercise of trial court discretion but of the process of
                                          4


the court’s on-the-record rationale sufficient here. First, the court explained it

had considered its sentencing options under Iowa Code section 901.5 and then

stated: “The sentence I’m about to impose in each of these counts or cases is

that which I hope will eventually help lead towards your rehabilitation while at the

same time protecting the community from further offenses by you and others.”

       Second, after admitting a document detailing Smith’s criminal history—

which spanned over twenty years and included convictions for assault, stalking,

harassment, operating while intoxicated, and burglary—the court continued: “I

have considered the information in the files that relates to your age, employment,

family, education, and other background and circumstances. I have considered

your prior criminal record, Mr. Smith, which as you know is rather extensive. It’s

reflected in State’s Exhibit 1.”

       Finally, the court specified its reasons for imposing consecutive

sentences, see Hill, 878 N.W.2d at 275, citing the agreement of the parties as

well as the specific facts of the case—particularly the short span during which

Smith committed the crimes and the number of victims involved.

       Contrary to Smith’s contention, this language was not “boilerplate.” See

State v. Lumadue, 622 N.W.2d 302, 304–05 (Iowa 2001) (holding boilerplate

language—specifically, “a pre-printed ‘Prison Order’ which included the following

statement: ‘The Court has determined that this sentence will provide reasonable


giving effect to the parties’ agreement.” 862 N.W.2d at 408–09 (quoting Snyder, 336
N.W.2d at 729). Thacker advised that if a district court is merely giving effect to the
parties’ agreement and exercising no other discretion in sentencing, it must make the
particulars of the plea agreement part of the sentencing record. Id. at 410. Our
supreme court’s analysis in Hill, 878 N.W.2d at 274, concerning reasons for consecutive
sentences, does not appear to undermine this principle from the Thacker-Snyder-Cason
line of cases.
                                       5


protection of the public. Probation is denied because it is unwarranted.’”—was

insufficient to satisfy what is now rule 2.23(3)(d)).   Rather, the district court

articulated reasons particular to Smith’s circumstances for the sentences it

imposed.   See id. (remanding when written sentencing order did not include

reasoning “relating to this offense, and this defendant’s background”).       The

district court’s on-the-record statements adequately explained its reasoning, and

we find no abuse of discretion in its sentencing decision. Accordingly, we affirm

Smith’s sentences.

      AFFIRMED.